 1                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 2                                    AT TACOMA

 3
     CLAYTON CHRISTIANSON,                            CASE NO. C18-638 BHS
 4                           Plaintiff,               ORDER ADOPTING REPORT
             v.                                       AND RECOMMENDATION
 5
     NANCY BERRYHILL, Deputy
 6   Commissioner of Social Security for
     Operations,
 7
                             Defendant.
 8

 9
             This matter comes before the Court on the Report and Recommendation (“R&R”)
10
     of the Honorable Brian A. Tsuchida, United States Magistrate Judge. Dkt. 17. The Court
11
     having considered the R&R and the remaining record, and no objections having been
12
     filed, does hereby find and order as follows:
13
             (1)   The R&R is ADOPTED;
14
             (2)   the Commissioner’s final decision is REVERSED and the case is
15
                   REMANDED for further proceedings under sentence four of 42 U.S.C.
16
                   § 405(g); and
17
             (3)   the Clerk shall enter JUDGMENT and close this case.
18
             Dated this 14th day of November, 2018.
19

20

21
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge
22


     ORDER
